Citation Nr: 1500383	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  10-35 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for ulcerative colitis. 

2.  Entitlement to service connection for coughing as due to exposure to asbestos.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel





INTRODUCTION

The Veteran had active duty service from June 1960 to June 1964 in the United States Air Force.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas and an August 2008 rating decision issued by the RO in Philadelphia, Pennsylvania.  The RO in Houston, Texas certified the appeal to the Board.  In a December 2012 decision, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development and adjudication.    

In an October 2014 statement, the Veteran submitted additional evidence and waived the AOJ's initial consideration of the evidence.  38 C.F.R. § 20.1304(c) (2014).

The Board notes that the Veteran was initially represented by the Texas Veterans Commission.  In November 2013, he changed representation to Disabled American Veterans.  He again changed representation to the Texas Veterans Commission in February 2014.  

The AOJ scheduled the Veteran for a hearing in July 2014.  The Veteran did not attend this hearing and sent a request for another hearing date in July 2014.  The AOJ again scheduled the Veteran for a hearing in October 2014.  In an October 2014, the Veteran withdrew his request for a hearing and asked that the October 2014 hearing be cancelled.  

In addition to the paper claims file, the Veteran's Virtual VA and Veterans Benefit Management System (VBMS) paperless claims files were reviewed for this appeal.

The issues of service connection for chronic gameskeepers and osteoarthritis, left thumb; evaluation in excess of 10 percent for service-connected hearing loss; service connection for diabetes mellitus; service connection for a left knee injury; service connection for a right knee injury; service connection for a fractured right shoulder; service connection for erectile dysfunction; service connection for neuropathy, left foot; service connection for neuropathy, right foot; whether new and material evidence has been received to reopen a claim for service connection for residuals of a prostatectomy status post prostate cancer; and service connection for a hiatal hernia; have been raised by the record in a June 2013 provisional rating decision and in an October 2014 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  

REMAND

The Veteran's private doctor diagnosed him with chronic ulcerative colitis and noted that its onset occurred in 1986 but gave no opinion.  The Veteran contends that both during and since service, he has experienced bowel problems and that he experienced diarrhea after dealing with certain chemicals in service.  The Veteran is competent to attest to observable symptomatology and events that he experienced.  

The RO proceeded as if the June 2008 rating decision denying the Veteran's claim for service connection for coughing as due to exposure to asbestos became final.  The evidence received subsequent to the June 2008 rating decision included the Veteran's service treatment records, his military personnel file, and VA treatment records from an outpatient clinic dated from February 2002 through March 2006.  Additionally, in February 2009, well within one year after notification of the June 2008 rating decision appears to be an notice of disagreement and listed a December 2008 article published by the United States Navy entitled "Aircraft Mechanics, Repairmen, and Asbestos Exposure."  The Veteran explained that this article shows a relationship between his military occupational specialty and asbestos exposure as well as the latency of symptoms related to asbestos.  The information must be developed.  Furthermore, the Veteran was not afforded a VA examination for his claimed coughing as due to exposure to asbestos.  

As the Board lacks sufficient medical evidence to render a decision on these issues, a VA examination is warranted. See McClendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  Accordingly, the case is REMANDED for the following action:

1.  Take all appropriate action to attempt to obtain a copy of the December 2008 article published by the US Navy entitled "Aircraft Mechanics, Repairmen, and Asbestos Exposure."  This should include locating an online copy of the article and contacting the Veteran to ask that he submit a copy of the article for the record.  Any action taken in this regard must be documented in the claims file.

2.  Request verification of the Veteran's alleged in-service asbestos exposure while working at Biggs Air Force Base from June 1960 to June 1964, to include sending a request to any relevant Department of Defense office.

A copy of the Veteran's available service personnel records should be included in the request as well as his assertion that he may have been exposed to asbestos during this time period while working as an aircraft pneudraulic repairman.

3.  Contact the appropriate VA facilities and obtain and associate with the Veteran's claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and documented for the record.  Required notice must be provided to the Veteran and his representative.

4.  After completing the preceding development, schedule the Veteran for a VA examination to address the nature and etiology of the any respiratory disorder that may be present.  The electronic claims file must be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  A comprehensive explanation for all opinions expressed must be provided.

The examiner must review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge such as observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation based on the facts of this case and any relevant medical principles.

The examiner must clearly identify all current respiratory disorders.  With respect to each diagnosed disorder, the examiner must provide an opinion on whether it is at least as likely as not (a 50 percent or greater probability) that it manifested in or is otherwise related to service, to include his claimed exposure to asbestos and chemicals while performing duties as an aircraft pneudraulic repairman in the Air Force.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.

5.  The Veteran should be afforded a VA examination to determine the nature and etiology of his ulcerative colitis.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation based on the facts of this case and any relevant medical principles.
 
With respect to the Veteran's ulcerative colitis, the examiner must provide an opinion as to whether it at least as likely as not (a 50 percent or greater probability) that his disorder first manifested in or otherwise related to his military service.

In rendering this opinion, the examiner should address the Veteran's contention that his exposure to chemicals in service caused his current disorder.

6.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  After completing the above action and any other development as necessary, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


